TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2019



                                      NO. 03-19-00714-CR


                                George Mendoza, Jr., Appellant

                                               v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.